                        Case 1:18-cv-10009-JGK Document 5 Filed 11/02/18 Page 1 of 1

AO 440 (R�v. [tf,1 12   Summon� in u Civi I Acttun


                                            UNITED STATES DIS RICT COURT

                                                     I
                                                                       for l.he
                                                         Southern l)islric · of New York       i
  Rukjiai Pmmma.sa, on behalf of herselI and others                         )
                 similarly situated
                                                                            )
                                                                            )
                                                                            )
                                I' rainfiJJO')                              )
                       v.                                                   }     Civil Action No. 18 Civ. 10009
                                                                            )
Masa NY, LLC d/b/a Masa Restaurant and Bar Masa,
  MasayoshrTak:ayama, Joe Imperato, Stephania                               )
          Abanto, and Nico.le Gt1evallier                                   )
                                                                            )
                                                                            )
                               Defemkrnl(s}                                 }

                                                         SUMMONS J      A       EVIL ACTION
                             _.., -"� .i 1) Mas.a NY,. LLC dJb/a Masa Restaurant and Bar Masa, 1 O Columbus Circle, NY, NY
T<>: (l)ef�nrk/nJ ,.r 11ame a,ru mm/'ess., 1 001 :
                                                9
                                           2) Masavo:r.hi Takayama, 10 Columbus Circle, NY, NY 10019;
                                           3} Joe rmperato, 1 o Columbus Circle,. NY, NY 10019;
                                           4) StephanieAbanto, 10 Columbus Circle, NY, NV 10019;
                                           5) Nicole Cllevamer, 10 Columbus Circle, NY, NY 10019.



           A lawsui l has been filed against you.

         Within 21 days after servic-e ofthi:s s1.1mmon� on J'OU {not counting tile day you received it)-or 60 days [fyou
aru the United States or a 'n ited State..<; agency, ol' .;;111 officer or er'nployro of the LJn iterl States described in F'ed. R. Ci v.
P. 12 (a)(2) cw (3) - you must serve on the plaintiff an answel' to the attached complaint or a motion t.mdtir Rule I2 of
the F �deral Rules o Civ n Pmce{j urc. The answer or motion mw t be served on the-plaint i.ff or plaintiff's attorney,
whose name and address are: Cila·nti & Cooper, PLLC
                                             708 Third Avenue - 6th Floor
                                             New York, New York 10017




         If you fai I to re:,;pnnd, judgment by de fau It will be entered against you for the relief demanded in the cotnplai nt,
You al.�t) mt.1...�t file your a:nswer or ltlohon with the court.



                                                                                     CLERK OJ, COURT


        11/02/2018 _
Date: _______                                                                                           /s/ D. Howie
                                                                                                Sig,wrure rif /erk rn· Deprtly Clerk
